  Case 1:20-cv-00302-PGG-SDA Document 38 Filed 10/23/20 Page 1 of 1




      10/23/2020
                           CILENTI & COOPER, PLLC
                                      ATTORNEYS AT LAW
                                            10 Grand Central
                                      155 East 44th Street - 6th Floor
                                       New York, New York 10017
                                                  _____
                                        Telephone (212) 209-3933
                                        Facsimile (212) 209-7102



                                                October 22, 2020

                                                STATUS REPORT AND
                                                REQUEST FOR EXTENSION

BY ECF
Honorable Stewart D. Aaron, U.S.M.J.                     Request GRANTED. SO ORDERED.
United States District Court                             Dated: 10/23/2020
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:            Jose Israel Cruz v. La Nueva Sabrosura Restaurant, Inc., et. al.
       Case No.:      20 Civ. 302 (PGG) (SDA)

Dear Judge Aaron,

      We are counsel to plaintiff, and we write with reference to the court’s order dated
October 2, 2020 [Docket 35], which schedules an initial conference next week.

       Yesterday the parties met with the court-assigned mediator, and we resolved the case in
principal. The terms will be memorialized in a written settlement agreement.

       We respectfully ask the court to order that the parties submit the settlement agreement for
approval within the next thirty (30) days.

       In the meantime, we ask the court to adjourn all other pending deadlines and the
scheduled appearance sine die.

       We thank the court for its consideration of this matter.

                                                Respectfully,
                                                /s/ Peter Hans Cooper
                                                Peter H. Cooper
cc:   Defendants (Via ECF)
